Citation Nr: 0735437	
Decision Date: 11/09/07    Archive Date: 11/26/07

DOCKET NO.  05-08 132	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for 
post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

M. Scott Walker






INTRODUCTION

The veteran served on active duty from September 1967 to 
September 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran filed an original claim for PTSD in October 2003.  
In February 2004, a VA examiner confirmed his PTSD diagnosis.  
A complete VA examination was provided in March 2004.  The 
veteran noted a history of heavy alcohol use, but reported 
that he quit in 2003.   He was on his second marriage, and 
his second marriage had lasted for 15 years at the time of 
the interview.  The veteran noted that his marriage was 
stable.  It was also noted that the veteran was working at 
the time, and had worked for the same company since 1991.  
According to the veteran, he enjoyed his time at work.

Although the veteran was not in treatment for PTSD at that 
time, the report noted that the veteran was hospitalized for 
a 2-week period, for depression, in 1991.  During the 
interview, the veteran reported that he was taking Lexapro 
and Alprazolam daily.  Anxiety attacks were reported, but no 
recent nightmares, night sweats, hallucinations, or delusions 
were noted.  Intrusive thoughts were noted as well, but the 
veteran claimed that he was able to concentrate at work.  
Flashbacks were reported, but the veteran noted that they 
occurred infrequently.

The veteran stated that he had no hobbies or interests, and 
that he avoided crowds of people.  Although the veteran 
reported that his temper was under control, he told the 
examiner that he had no friends because he would get upset 
with them easily.

In a May 2004 rating decision, the RO granted the veteran's 
service connection claim and assigned a 10 percent disability 
rating.  The veteran filed a notice of disagreement in August 
2004.  A January 2005 statement of the case (SOC) continued 
the veteran's rating.  

In his March 2005 formal appeal, the veteran stated that he 
had more severe symptoms than were noted in his record, such 
as constant panic attacks, that he did not feel comfortable 
relaying to the VA examiner.  In an Informal Hearing 
Presentation, submitted in October 2007, the veteran's 
representative claimed that the veteran's PTSD symptoms have 
worsened, and are now much more severe than those reported 
during the veteran's March 2004 VA examination.

Pursuant to VA's duty to assist, VA will provide a medical 
examination or obtain a medical opinion based upon a review 
of the evidence of record if VA determines it is necessary to 
decide the claim.  38 C.F.R. § 3.159(c)(4)(i).  

Because the veteran has asserted that his service-connected 
disability has worsened since his last examination, he should 
be afforded another VA evaluation, in accordance with VA's 
duty to assist, in order to determine the nature and extent 
of his service-connected PTSD.  See Snuffer v. Gober, 10 Vet. 
App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); 
VAOPGCPREC 11-95 (1995).  The examiner should indicate a 
complete review of the veteran's claims file.  

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the veteran for a VA 
psychiatric examination to determine the 
current level of severity of his service-
connected PTSD.  The claims folder must 
be made available to the examiner for 
review before the examination.  Detailed 
clinical findings should be reported in 
connection with the evaluation.  The 
examiner should report a full multiaxial 
diagnosis, to include the assignment of a 
global assessment of functioning (GAF) 
score consistent with the American 
Psychiatric Association's Diagnostic and 
Statistical Manual for Mental Disorders 
(DSM-IV) and an explanation as to what 
the assigned score represents.  In 
addition, the examiner should state an 
opinion as to the degree of occupational 
and social impairment caused by the 
veteran's service-connected PTSD.

2.  The AMC should then readjudicate the 
claim on appeal in light of all of the 
evidence of record.  If the issue remains 
denied, the veteran should be provided 
with a supplemental statement of the case 
as to the issue on appeal, and afforded a 
reasonable period of time within which to 
respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

